office_of_chief_counsel department of the treasury internal_revenue_service washington d c date ------------------- number release date conex-105447-16 uil the honorable bill nelson united_states senator east robinson street suite orlando fl attention dear senator nelson i am responding to your inquiry dated date on behalf of your constituent -- ------------------------- corrections who was disabled in the line of duty he has been receiving service- connected disability payments since the year he retired the florida department of management services told him that his service-connected disability payments would be tax-free for the duration of the payments but he recently received a letter stating that his payments will be taxable starting at age he wrote that his disability retirement payments should remain nontaxable and asked why the status of his payments has changed generally an employee can exclude payments for on-the-job injuries or illness from his or her gross_income as workers’ compensation under sec_104 of the internal_revenue_code the exclusion of payments does not apply however to a retirement pension or annuity determined by an employee’s age length of service or prior contributions even if an occupational injury or sickness caused the employee to retire it is possible that is receiving his service-connected disability benefits pursuant to a florida statute that requires the payments to be converted to regular retirement at a specified age any benefits he receives after reaching that age would not qualify for exclusion_from_gross_income if his benefits are then determined with is a former employee of the florida department of ---------------- ---------------- conex-105447-16 reference to years_of_service age or prior contributions these long-standing principles are not related to any recent change in federal_law or irs position i hope this information is helpful if you need additional information please contact me or ----------------------- -------------------- of my staff at sincerely christine e ellison chief health and welfare branch_tax exempt and government entities
